      Case 1:18-mj-03744-AMS Document 6 Entered on FLSD Docket 12/14/2018 Page 1 of 1
                                          CO U RT M IN UTES                                                 page 3

                                M agistrate Judge Lauren F.Louis
                  AtkinsBuildingCourthouse- 11thFloor                       Date:12/14/18           Time:10:00a.m.
Defendant:Tevin D.Laing                    J#:17851-104 Case #:18-3744-Sim onton
AUSA: Jonathan Osborne                                 Attorney:Afpd-Christian Dunbam/Todd Onore/lason Kreiss
Violation: Consp/pW lD/cont/subs;Use/Firearm/Drug-Traff;Poss/Firearm/Ammo/conv/Felon
proceeding:Detention                                            cJA Appt:
Bond/p'rDHeld:c Yes ZNo                 RecommendedBond:Temp.Ptd
Bond Setat:                                                     Co-signed by:

 1- surrenderand/ordo notobtainpassports/traveldocs                    Language'
                                                                               . English
 r- Reportto PTSasdirected/or        x'saweek/monthby                  Disposition:
    phone:       x'saweek/monthinperson                                yodd onore/lason Kreiss-Tem          .



 ns Random urinetestingbyPretrialServices                               P/A 12/21/18
      Treatm ent as deem ed necessary
 Rr Refrainfrom excessiveuseofalcohol                                   syjppyow/righttorevisit;special
 (
 '- participate in mentalhealth assessm ent& treatment                  condjtjonsto be setatnebbia
 Rr   Maintainorseekfull-timeemployment/education                       satisfaction(nohrg held);Courtsets
                                                                                                .


 RC   Nocontactwithvictims/witnesses
 RV   Nofirearms
 RC   Nottoencumberproperty
 RC   Maynotvisittransportationestablishments
 C HomeConfinement/ElectronicMonitoringand/or
      Curfew            pm to            am ,paid by
      Allow ances:M edicalneeds,courtappearances,attorney visits,
      religious,em ploym ent
 r- Travelextended to:                                                   Time from today to             excluded
 Nr Other:                                                               fromSpeedyTrialClock
NEXTCOURTAPPEARANCE     Date:              Tim e:             Judge:                          Place:
ReportRECounsel: 12/21/18                 10:00a.m.             Duty/M iami
PTD/BondHearing:
Prelim/ArraignorRemoval:
Status Conference RE:
D.A.R. 10:08:23                                                        Tim e in Court: 4 m ins
